Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 10/4/2021. Claims 1-2, 4-17 and 19-20 are pending.

Response to Arguments
Applicant's arguments filed 6/8 have been fully considered but they are not persuasive. 
Prior art rejection
Regarding references of record do not teach or suggest “buffer pointer of a buffer system of the parameter and the calculation result” and “switches the buffer pointer in accordance with combination of buffer systems selected by the selection un it” in claim 1 (similarly, claims 19 and 20)
In response: The spec does not seem to define term “buffer pointer”. In absence of a defection, the scope of the claims cannot be ascertained. This office action interprets a buffer pointer as a generic address pointer that is intrinsic to operations of a memory. The buffer operated to store calculation results interprets operations with a buffer pointer of a buffer system. Thus, Kato discloses the above claim limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 (similarly, claims 19 and 20), the term “buffer pointer” is not defined in the spec. New matter must be removed. Dependent claims 2 and 4-17 are rejected for the same reason.

Claim Objections
Claims 1, 4, 6, 19 and 20 are objected to. The term “combination of buffer systems” are not found in the spec. However, the claims recite this term, but do not provide a definition. A structural deception for a combination of buffer systems from the spec may be included in claims 1 and 19-20. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Masami Kato et al. (US 7937346 B2, hereinafter Kato).

Regarding Claim 1, 
Kato teaches: An arithmetic processing apparatus for executing processing using a hierarchical type network formed by a plurality of processing nodes, comprising: apparatus comprising: {Kato – Col 23 [Lines 54-57] “calculation processing apparatus hierarchically connecting a plurality of 
a storage unit configured to store a parameter used by each of the plurality of processing nodes for arithmetic processing {Kato – Col 9 [Lines 26-29] “In the next processing unit, line L7 is stored in the first row of the ring buffer, and the value of the ring counter 105 becomes “0”. In this case, the ring buffer has a storage state 1302, and can refer to lines L2 to L7.” – The processing unit that is disclosed stores line L7 within the ring buffer which is the arithmetic processing node} and a calculation result of the arithmetic processing in each of the plurality of processing nodes; {Kato - Col 4 [Lines 32-34] “designation means for sequentially designating a processing node which is to execute calculation processing from the plurality of processing nodes” – The calculation result of arithmetic processing of the plurality of processing nodes is taught in the sequential designation of the calculation execution of processing}; 
and a buffer control unit configured to switch, based on a configuration of the hierarchical type network, a buffer pointer of a buffer system of the parameter and the calculation result in the storage unit in at least one layer of the hierarchical type network {Kato – Col 18 [Lines 23-31] “By progressing the processing for respective lines in turn from a lower layer in the above sequences, desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c. In this 
an acquiring unit configured to acquire a necessary memory size for each of a plurality of combinations of buffer systems used in the respective layers of the hierarchical type network {Kato – Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.” – the CNN unit in which the predetermined sizes of data buffers provide plurality of memory sizes between respective layers within the hierarchical type network is an example of an acquiring unit}: and
a selection unit configured to select, based on the necessary memory size, a combination of buffer systems to be used in the respective layers of the hierarchical type network from the plurality of combinations {Kato – Col 3 [Lines 55-61] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.  For example, in case of the CNN calculation configuration shown in FIG. 4, the five feature planes 403a to 403c, and 407a and 407b (buffer memories) are required.” – Feature 
  
    PNG
    media_image1.png
    407
    625
    media_image1.png
    Greyscale
},
wherein the buffer control unit switches the buffer pointer in accordance with the combination of buffer systems selected by the selection unit between at least one layer up to a specific layer and at least one layer after the specific layer among a plurality of layers forming the hierarchical type network {Kato: col 8, lines 43-46, col 18, lines 23-34, switching logical processing nodes during calculations with a hierarchical network, where Fig 4 or 7, any layer of the middle or hidden layers of a CNN is an example of a specific layer, where the ring buffers are used for features or data during calculation and where col 4, lines 40-45, col 9, lines 1-3, multiple different layers with which ring buffers are associated interrupt at least one layer after the specific layer among a plurality of layers}.

Regarding Claim 2, 
Kato teaches:  The apparatus according to claim 1, wherein the buffer control unit switches the buffer system for each of a plurality of layers forming the hierarchical type network.  {Kato – Col 18 [Lines 23-31] “By progressing the processing for respective lines in turn from a lower layer in the above sequences, desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c. In this manner, by executing logical processing nodes while switching them for respective lines in a time-sharing fashion, the influence of an overhead due to switching of the processing node is minimized, and the required memory size can be reduced.” – Kato teaches a buffer control unit in 713 in which creates data for ring buffer 703c.  The logical processing nodes (calculations) are switched and as a result, required memory size is reduced within the hierarchical type network which creates the plurality of layers}.

Regarding Claim 4, 
Kato teaches:  The apparatus according to claim 3, wherein the selection unit selects a combination of buffer systems in which necessary memory size is smallest. {Kato – Col 21 [Lines 13-16] “the number of buffer memories required for the processing can be reduced. In the arrangement shown in FIG. 21, the RAM 2103 can be implemented using a smaller memory size than general hierarchical network calculations.” – The reduction of the number of buffer memories required for processing and RAM 2103 = selection unit selecting 
    PNG
    media_image2.png
    470
    640
    media_image2.png
    Greyscale
 }

Regarding Claim 5, 
Kato teaches:  The apparatus according to claim 3, wherein the calculation unit calculates, as the necessary memory size, a total memory size of a first memory size required {Kato - Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.” – CNN calculations = a calculation unit in which the predetermined required sizes of data buffers provide plurality of memory sizes between respective layers within the hierarchical type network};
[to store the parameter in the storage unit] and a second memory size required {Kato - Col 3 [Lines 62-63] “a memory size of an image sizex5 is required in addition to input and output image buffers” – Image sizex5 is required = a second memory size required};
to store the calculation result in the storage unit.  {Kato – Col 17 [Lines 5-6] “In order to store this calculation result in the memory 102,” – This teaches the storage of [parameter calculation results into memory 102 which serves as the storage unit]}.

Regarding Claim 6, 
Kato teaches: The apparatus according to claim 3, further comprising: a generation unit configured to generate {Kato – Col 8 [Lines 27-31] “The network composition management unit 108 incorporates a sequencer, which controls the operations of the memory access control unit 103 and calculation unit 101 in accordance with this composition information table.” – The network composition management unit 108 that incorporates a sequencer acts as a generation unit that is configured to perform a specific task};
sequence control information for controlling the plurality of processing nodes in accordance with the combination of buffer systems selected by the selection unit; {Kato – Col 8 [Lines 42-48] “Therefore, the sequence control unit 109 controls the processing order for executing the processing of a plurality of processing nodes while switching logical processing nodes in a time sharing fashion, e.g., for respective lines. The sequence information setting unit 111 comprises a RAM or the like, which holds the sequence information.” – The sequence control unit 108 teaches controlling of the plurality of processing nodes in combination via switching logical processing nodes = selection unit}; 
and a sequence control unit configured to cause the plurality of processing nodes to execute arithmetic processing based on the sequence control information. {Kato – Col 8 [Lines 31-35] “A sequence control unit 109 to be described below executes sequence control for respective lines, but the sequencer in the network composition management unit 108 controls the sequence required for a logical processing node to process a calculation for one line.” - The sequence control unit 109 executes controlling of the plurality of processing nodes while the composition management unit 108 executes the processing node to process calculation for one line = sequence control information}.

Regarding Claim 8, 
Kato teaches: The apparatus according to claim 1, wherein the hierarchical type network is CNN (Convolutional Neural - 55 -10169671US01/P218-0096US Networks).  {Kato – Col 21 [Lines 56-60] “The above embodiments have explained application to the convolutional neural network calculations. However, the present invention is not limited to such specific application. The present invention can be applied to various types of hierarchical calculation processing” – Kato teaches the entailments of the Convolutional Neural Network applied to hierarchical calculation processing which is also a network}.

Regarding Claim 9, 
Kato teaches: The apparatus according to claim 8, wherein the arithmetic processing is convolution filter calculation processing for an image.  {Kato – Col 2 [Lines 36-39] “Note that reference numeral 402 denotes a reference image area required for the convolution calculations of the convolution filters 404a to 404c.” – The 

Regarding Claim 10, 
Kato teaches: The apparatus according to claim 9, wherein the configuration includes at least one of the number of layers of the CNN, {Kato – Col 2 [Lines 18-22] “FIG. 4 shows the logical network composition as an example of simple CNN. FIG. 4 shows an example of three layer CNN in which the number of features of a first layer 406 is 3, that of a second layer 410 is 2, and that of a third layer 411 is 1.” - FIG. 4 shows a configuration of a three layer CNN = the configuration includes at least one of the number of layers of the CNN}; 
the number of feature planes in each layer, {Kato – Col 2 [Lines 24-25] “Reference numerals 403a to 403c denote feature planes of the first layer 406.” – Kato teaches the number of feature planes per layer}; 
an image size in each layer, {Kato – Col 3 [Lines 55-63] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers […] That is, a memory size of an image sizex5 is required in addition to input and output image buffers.” – Image size requirements are predetermined for each layer}; 
and a kernel size in each layer. {Kato – Col 3 [Lines 21-23] “the total number of interconnections corresponds to the convolution kernel sizex the number of features of the previous layer.” – Kernel size requirements are predetermined for each layer}.

Regarding Claim 11, 
Kato teaches: The apparatus according to claim 1, wherein the plurality of processing nodes are logical processing nodes, and are implemented by a single physical processing node. {Kato – Col 6 [Lines 50-55] “FIG. 1 is a block diagram showing the detailed arrangement of the CNN processing unit 63. The CNN processing unit 63 processes calculations of the overall CNN network by executing calculations corresponding to logical processing nodes (to be described later) in a time-sharing fashion in accordance with predetermined conditions.” – Executing calculations corresponding to logical processing nodes = plurality of processing nodes; CNN processing unit 63 = single physical processing node.

    PNG
    media_image3.png
    379
    601
    media_image3.png
    Greyscale
}

Regarding Claim 12, 
Kato teaches: The apparatus according to claim 9, wherein the calculation result is data of a feature plane representing a feature of an image by using, as a feature amount, {Kato – Col 17 [Lines 4-5] “to obtain a calculation result of one pixel on a feature plane” – Kato teaches calculation result being data of a feature plane}; 
a result of convolution filter calculation processing for each pixel, and the parameter is a filter kernel coefficient. {Kato – Col 2 [Lines 40-59] “a convolution filter calculation having a kernel size (the length in the horizontal direction and the height in the vertical direction) of 11x11 processes data by a product-Sum calculation given by:
    PNG
    media_image4.png
    191
    577
    media_image4.png
    Greyscale

where input (x, y): a reference pixel value at coordinates (x, y)output (x, y): a calculation result at coordinates (x, y)weight (column, row): a weighting coefficient at coordinates (X+column, y+row)columnSize=11, rowSize=11: a filter kernel size (the number of filter taps).” – Kato teaches a result of the convolution filter and provides the parameters of obtaining such as well as the kernel size}. 

Regarding Claim 13,
Kato teaches: The apparatus according to claim 1, wherein the buffer control unit changes the parameter along with switching of the buffer system. {Kato – Col 18 [Lines 24-26] “desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c.  In this manner, by executing logical processing nodes while switching them for respective lines in a time sharing fashion,” - Executing logical processing nodes while switching them for respective lines in a time sharing fashion = buffer control unit changes the parameter along with switching of the buffer system}.

Regarding Claim 14,
 wherein in a subsequent layer of a plurality of layers forming the hierarchical type network, {Kato – Col 2 [Lines 18-22] “FIG. 4 shows the logical network composition as an example of simple CNN. FIG. 4 shows an example of three layer CNN in which the number of features of a first layer 406 is 3, that of a second layer 410 is 2, and that of a third layer 411 is 1.” – The three layer CNN that is illustrated forms the plurality of layers forming the hierarchical type network}; 
identification processing is performed for data of a feature plane obtained by the convolution filter calculation processing. {Kato – Col 2 [Lines 25-30] “The feature plane is an image data plane indicating the processing result obtained by calculations while Scanning data of the previous layer using a predetermined feature extraction filter (the accumulated Sum of convolution calculations and nonlinear processing).” - Feature plane is an image data plane indicating the processing result obtained by calculations teaches identification processing for data of a feature plane obtained by the convolution filter calculation processing}.

Regarding Claim 15,
Kato teaches: The apparatus according to claim 1, wherein the buffer control unit is provided for each of the plurality of processing nodes.  {Kato: e.g., col 4, lines 40-45, col 9, lines 1-3, the ring buffer associated with different layers of processing nodes}.

Regarding Claim 19, 
A control method for an arithmetic processing apparatus for executing processing using a hierarchical type network formed by a plurality of processing nodes, the arithmetic processing apparatus including a [storage unit configured to store a parameter] used by each of the plurality of processing nodes for arithmetic processing and a calculation result of the arithmetic processing in each of the plurality of processing nodes, {Kato – Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.”; Col 9 [Lines 26-29] “In the next processing unit, line L7 is stored in the first row of the ring buffer, and the value of the ring counter 105 becomes “0”. In this case, the ring buffer has a storage state 1302, and can refer to lines L2 to L7.”; Col 4 [Lines 32-34] “designation means for sequentially designating a processing node which is to execute calculation processing from the plurality of processing nodes” – The processing unit that is disclosed stores line L7 within the ring buffer which is a node for arithmetic processing};
the method comprising: determining, based on a configuration of the hierarchical type network, a combination of buffer systems to be used in the hierarchical type network; {Kato – Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.”};
switching, in accordance with the combination of buffer systems determined in the determining, a buffer pointer of a buffer system of the parameter and the calculation result in the storage unit; {Kato – Col 18 [Lines 23-31] “By progressing the processing for respective lines in turn from a lower layer in the above sequences, desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c. In this manner, by executing logical processing nodes while switching them for respective lines in a time-sharing fashion, the influence of an overhead due to switching of the processing node is minimized, and the required memory size can be reduced.” – Kato teachers a buffer control unit in 713 in which creates data for ring buffer 703c. The buffer operated to store calculation results interprets operations with a buffer pointer of a buffer system. The logical processing nodes (calculations) are switched and as a result, required memory size is reduced within the hierarchical type network};
acquiring a necessary memory size for each of a plurality of combinations of buffer systems used in the respective layers of the hierarchical type network; {Kato – Col 3 [Lines 55-59] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.” – CNN calculations comprise predetermined sizes of data buffers to provide plurality of memory sizes between respective layers within the hierarchical type network}; and
selecting, based on the necessary memory size, a combination of buffer systems to be used in the respective layers of the hierarchical type network from the plurality of combinations, {Kato – Col 3 [Lines 55-61] “CNN calculations, since feature extraction is made based on the spatial allocation of a plurality of feature extraction results of the previous layer, data buffers of a predetermined size are required between adjacent layers.  For example, in case of the CNN calculation configuration shown in FIG. 4, the five feature planes 403a to 403c, and 407a and 407b (buffer memories) are required.” – memory sizes vary between the feature planes of 403a to 403c, and 407a and 407b buffer memories.
  
    PNG
    media_image1.png
    407
    625
    media_image1.png
    Greyscale
},
wherein the buffer control unit switches the buffer pointer in accordance with the combination of the selected buffer systems between at least one layer up to a specific layer and at least one layer after the specific layer among a plurality of layers forming the hierarchical type network. {Kato – Col 18 [Lines 23-31] “By progressing the processing for respective lines in turn from a lower layer in the above sequences, desired final feature data is generated in the buffer 713, and desired intermediate data is generated in the ring buffer 703c. In this manner, by executing logical processing nodes while switching them for respective lines in a time-sharing fashion, the influence of an overhead due to switching of the processing node is minimized, and the required memory size can be reduced.” – Kato teachers a buffer control unit in 713 in which creates data for 

Regarding Claim 20,
The claim is substantially the same as claim 1. The discussion of claim 1 is incorporated herein. In addition Kato discloses a non-transitory computer-readable recording medium storing a program that causes a computer to function {Kato – Col 23 [Lines 1-5] “The user establishes a connection to a homepage […] and downloads the computer program of the present invention from the homepage onto a recording medium such as a hard disk or the like.” – Kato teaches recording onto a computer-readable recording medium}. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:

-In view of-
B)  Pub. No. US8385631B2 Takahisa Yamamoto et al., hereinafter, “Yamamoto”
[20]	Regarding Claim 7, 
	Kato teaches: The apparatus according to claim 1, wherein the buffer control unit is configured to use a ring buffer system {Kato – Col 8 [Lines 11-18] “The ring buffer setting unit 104 comprises a ring size setting unit 106 for setting the size of a ring buffer, a ring counter 105 for holding the operation status of the ring buffer, an offset address setting unit 107 for determining a physical address on the memory 102, and the like. Ring counter values and offset address values as the outputs from the ring buffer setting units 104-1 to 104-n are selected by selectors 1121 and 1122.” - The unit, in its totality, is the buffer control unit with utilizes a ring buffer system 104-n to 107.
  
    PNG
    media_image5.png
    196
    377
    media_image5.png
    Greyscale
 }

However, Kato does not explicitly teach and a line buffer system as the buffer systems.  
Yamamoto teaches: and a line buffer system as the buffer systems.  {Yamamoto - Col 10 [Lines 10-13] “FIG. 7 shows the relationship between the address 

    PNG
    media_image6.png
    317
    498
    media_image6.png
    Greyscale
}

Yamamoto and Kato are both directed toward the execution of network calculation processing.  In view of the teachings of Yamamoto, it would have been obvious to one of ordinary skill in the art to apply the teachings of Yamamoto to Kato before the effective filing date of the claimed invention in order to provide storage within designated memory for the plurality of resulting calculations. {Yamamoto – [Abstract] “assigns a partial area of a memory to each of the plurality of processing nodes, stores a calculation result of a processing node in a storable area of the partial area assigned to that processing node, and sets, as storable areas, areas that store the calculation results whose reference by all processing nodes connected to the subsequent stage of that processing node is complete.”}

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
A)  Pub. No. US7937346B2 Masami Kato et al., hereinafter “Kato”

	B)  Pub. No. US8391306B2 Yoshinori Ito et al., hereinafter, “Ito”

[30]	Regarding Claim 16,
Kato does not expressly teach, but Ito teaches: The apparatus according to claim 15, wherein the buffer control unit includes a size setting unit configured to set a size of a buffer in the storage unit, {Ito – Col 11 [Lines 7-10] “the CNN processing unit of this embodiment is used, the feature planes of the intermediate layers can be assigned to buffers having optimal sizes (memory areas 703a, 703b, 703c, 707a, and 707b)” -  The CNN processing unit = buffer control unit; buffers having optimal sizes (memory areas 703a, 703b, 703c, 707a, and 707b) = size of a buffer in the storage unit};
a holding unit configured to hold an operation status of the buffer, {Ito – Col 7 [Lines 61-64] “The ring buffer setting unit 104 comprises a ring size setting unit 106 for designating the size of a ring buffer, a ring counter 105 for holding the operation status of the ring buffer,” – Ito teaches a ring counter 105 which serves as a holding unit to holder the operation status of the buffer};
and an address setting unit configured to set a physical address of the buffer on a memory. {Ito – Col 7 [Lines 64-66] “and an offset address setting unit 107 for determining a physical address on the memory 102.” – Ito teaches both an offset address setting unit 107 and a physical address on the memory 102 which maps directly to the disclosed claim}.


Regarding Claim 17,
Ito, teaches: The apparatus according to claim 16, wherein the size setting unit sets, if the buffer system is a ring buffer system, a size corresponding to a circular number of a ring as the size of the buffer, {Ito – Col 7 [Lines 61-64] “The ring buffer setting unit 104 comprises a ring size setting unit 106 for designating the size of a ring buffer, a ring counter 105 for holding the operation status of the ring buffer,” – Ito teaches size setting units in 104 and 106 which designates the ring size of the buffer};
and sets, if the buffer system is a frame buffer system, a size corresponding to the number of lines of one frame as the size of the buffer. {Ito – Col 7 [Lines 66-67] & Col 8 [1-5] “The outputs from the ring buffer setting unit 104 are selected by selectors 1121 and 1122, and are provided to the memory access control unit 103. With this arrangement, storage areas for intermediate buffers used to hold calculation result data are assigned to the memory 102 in correspondence with the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Yamanka (US 6549982) teaches selecting the smallest tree buffer for requested data and thus, claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	November 22, 2021